 


109 HR 3474 IH: To amend title 38, United States Code, to repeal the provision of law requiring termination of the Advisory Committee on Minority Veterans as of December 31, 2009.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3474 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Gutierrez (for himself and Ms. Corrine Brown of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to repeal the provision of law requiring termination of the Advisory Committee on Minority Veterans as of December 31, 2009. 
 
 
1.Repeal of sunset provision for advisory committee on minority veteransSubsection (e) of section 554 of title 38, United States Code, is repealed.  
 
